On Motion for Rehearing.
Opinion:
PER CURIAM.
On motion for rehearing counsel for respondents have filed an elaborate printed brief, in which they contend with great earnestness that the opinion of the court is errone*605ous for a number of reasons. The principal one, and the one upon which the others depend, is based upon their assertion that the fundamental error which pervades the court’s opinion arises out of a failure to give adequate consideration to the character of the negligence charged.
After alleging “that in the year 1920 the defendants constructed a so-called pond and impounding dams or reservoirs for the purpose of impounding the tailings, water, and filth from the properties of the defendant,” with other allegations showing that said dams and reservoirs were so carelessly and negligently constructed that they were not sufficiently strong to withstand any average or heavy flow of water, the complaint states in the first part of paragraph 8: “That on the 28th day of June, 1920, many thousands of gallons of water and thousands of tons of filth and tailings were in said pond, and that on said day occurred a rainstorm which caused some water to flow into the said pond, and that the banks and dams of the said pond gave way, and the contents thereof, composed of tailings, water, and filth, were caused to flow towards, upon, and into the property of the plaintiff.” Later in paragraph 8 it is alleged: “That by reason of the fact that the defendant, the East Butte Copper Mining Company, had theretofore caused the creek bed of the said Silver Bow creek to be filled in and raised with tailings from its properties, and because of the breaking of the said impounding pond, the waters and tailings from said pond were prevented from flowing through the creek, but were caused to flow upon plaintiff’s property in a large volume.” And counsel say that: “As a result of overlooking the foregoing allegations the opinion erroneously holds that it was immaterial whether at and immediately prior to the time the cloudburst commenced the pond contained many thousands of gallons of water, or a large volume of water of such extent, depth, weight and pressure as to constitute a dangerous instrumentality of destruction, if, being prevented from flowing down the channel of Silver Bow creek by reason of the *606filled-in condition of the creek bed, these waters would inundate plaintiff’s premises, or whether at that time the pond was empty.”
We think counsel fail to comprehend the full scope and meaning of the above-quoted charging matter from the first part of paragraph 8. Counsel place undue emphasis upon the phrase “many thousands of gallons of water,” and apparently overlook the fact that this phrase is used conjunctively with what follows. The pleading is, “many thousands of gallons of water and thousands of tons of filth and tailings were in said pond.” Later on comes the allegation that on the day in question a rainstorm occurred which caused some water to flow into the pond, and that when the banks and dams of the pond gave way the contents thereof, “composed of tailings, water, and filth,” were caused “to flow towards, upon, and into the property of the plaintiff.”
It is apparent that according to the allegations, if it had not been for the filled-in condition of the bed of the creek, which condition was caused by the defendant company, the creek channel would have carried away the tailings, water and filth; and in view of this it is not material- as to how the water came to be in the pond on that day. When this is considered, it seems clear that the allegations of the complaint, when read together, are not susceptible of the meaning counsel gives them. Thus analyzed, in our opinion, there is no inconsistency in the opinion of the court. Nor does the opinion depart from the rule asserted in Forsell v. Pittsburgh & Montana Copper Co., 38 Mont. 403, 100 Pac. 218, as counsel assert.
The motion for a rehearing is denied.